[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#142)
The defendant's motion for summary judgment (#142) as to count six and count seven is denied. "Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. In CT Page 7818 deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party."Barrett v. Danbury Hospital, 232 Conn. 242, 250, 654 A.2d 748
(1995). The complaint alleges in count six that the funds were intended to be used for the estate taxes of Ruth J. Huth, but were not used for that purpose. The affidavit of Stuart P. Haynes likewise states that the funds were intended to be used for estate taxes. The defendant's affidavit states that the funds were to be used for income taxes. The affidavits raise a genuine issue of material fact as to whether the defendant was authorized to use the funds as he did, and to what use the funds were actually put. Questions of intent are inappropriate in a motion for summary judgment. Nolan v. Borkowski, 206 Conn. 495, 505,538 A.2d 1031 (1988). Since count seven relies upon count six, it is also denied.
RYAN, J.